DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Raburg et al. US 2009/0015252 A1.

Regarding claim 6, Raburg teaches magnetic sensor (fig. 4, magnetic field sensor structure 400, par. [0053]), comprising: a first sensor chip (fig. 4, spin-valve sensor 320-1, par. [0060]); and a second sensor chip (fig. 4, spin-valve sensor 320-2, par. [0060]) stacked vertically on the first sensor chip within a same package (par. [0060], [0063]).

Regarding claim 7, See paragraph [0066] describing TMR layers used in wire bonding including aluminum oxide later 312. Connections of magnetic sensors are further . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US2015/0155476 A1 (hereinafter referred to as Lin) in view of Kwon et al. US 2014/0374900 A1 (hereinafter referred to as Kwon).

Regarding claim 6, Lin teaches a magnetic sensor (fig. 3, elm. 3038, par. [0014]), comprising: a first sensor chip (fig. 3, elm. 304, par. [0014]); and a second sensor chip (fig. 3, elm. 303, par. [0014]), stacked vertically (fig. 3, chips 303 and 304 are perpendicular stacked, par. [0014]), on the first sensor chip.  
Lin does not explicitly teach within a same package.
Kwon teaches within a same package (fig. 2, elm. 100, par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide semiconductor package to include a 
Regarding claim 8, Lin does not teach wherein the first and second sensor chips are coupled directly to one another by metallic balls using a flip-chip method.
Kwon teaches wherein the first and second sensor chips (fig. 2, first and second semiconductor chips 20 and 30, par. [0045]) are coupled directly to one another by metallic balls using a flip-chip method (fig. 2, plurality of internal solder balls, par. [0047]).
The references are combined for the same reason already applied in the rejection of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kwon as applied to claim 6 above, and further in view of TAKAHIRA US 2009/0166774 A1 (hereinafter referred to as Takahira).

Regarding claim 7, Lin and Kwon do not teach wherein the first and second sensor chips are coupled directly to one another by wire bonding.  
Takahira teaches herein the first and second sensor chips (fig. 8, 9, first and  second semiconductor chips, par. [0050]) are coupled directly to one another by wire bonding (fig. 8, 9, wire 82, par. [0054], abstract).


Response to Arguments
Claims 6-8 and 18-24 are pending. Claims 18-24 remain withdrawn from consideration.
 	Applicant’s arguments, see pages 6-7, filed March 05, 2021, with respect to the rejection(s) of claims 6-8 under U.S.C. 103 under Lin in view of Koh have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      	However, upon further consideration, a new ground(s) of rejection for claim 6 and 7 are made with respect to Raburg. New ground(s) of rejection are also made with Lin in view of Kwon for claims 6 and 8, and for claim 7, Lin in view of Kowin and further in view of Takahira.  	Applicant’s arguments with respect to claims 6-8 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. 

                                                 Conclusion7.	The prior art made of record and not relied upon is considered pertinent to 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866